                                                          SO ORDERED.


                                                           Dated: December 1, 2020


                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF ARIZONA

In the Matter of:                                          Daniel P. Collins, Bankruptcy Judge
                                                           _________________________________

NICOLE R. MCGILL,                                    Case No. 20:20-bk-09868-DPC
(Social Security No. ***-**-0949)                    Chapter 7
             Debtor.                                 Hon. Daniel P. Collins
___________________________/

     ORDER GRANTING REQUEST FOR ADMISSION PRO HAC VICE

      It appearing to the Court that Rebecca M. Smith., Attorney at Law, stating

under penalty of perjury she meets the requirements for admission pro hac vice,

and is in good standing and eligible to practice in all courts to which admitted;

      IT IS THEREFORE ORDERED that the petition of Rebecca M. Smith to

appear pro hac vice on behalf of the Michigan Unemployment Insurance Agency in

the United States Bankruptcy Court for the District of Arizona in the above

referenced case be GRANTED.


                                        _______________________________
                                        Hon. Daniel P. Collins




Case 2:20-bk-09868-DPC     Doc 15 Filed 12/01/20 Entered 12/01/20 14:51:32           Desc
                           Main Document    Page 1 of 1
